DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 03/11/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues deficiencies leading to the rejection of claim 3 under 35 USC § 112 (b) have been corrected. The examiner is persuaded and withdraws the 35 USC § 112 (b) rejection.
Applicant argues issues leading to the objection of claim 3 have been resolved. The examiner agrees with Applicant and withdraws the objections to the claim.
Applicant argues the combination of Nakano, Imamura and Matsunaga fail to teach at least a lower fixed spindle and upper moveable spindle combination configured to mutually lock together through a bayonet lock since combined Nakano and Imamura’s upper and lower rims do 
Applicant argues the claims are in condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter
Claim 1 - 4 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although Nakano and Imamura teach a rim-assembling mechanism for automatic visual inspection of a tire which prevents the tire from being deformed by the load of an upper rim with an upper rim pull-up mechanism having a upper rim pull-up ring, a main shaft with upper rim fixing portion on the upper rim pull-up ring provided with a positioning pin, a lower rim and an upper moveable rim arranged with a same rotational axis for clamping a tested tire, the lower rim capable of rotation, the upper rim, capable of being pulled-up, provided with a positioning hole adapted to be impressed with a positioning pin, pistons for controlling the upper rim fixing portion in the upper rim pull-up mechanism and a servo drive for controlling the upper tire rim-assembling mechanism. Nakano and Imamura do not teach applicant’s lower fixed spindle and upper moveable spindle combination configured to mutually lock together through a bayonet lock. Furthermore, no prior art can be found to motivate or teach applicant’s clamping mechanism including a vertically arranged spindle formed by a lower fixed spindle and an upper moveable spindle, the lower fixed spindl, in combination with the remaining limitations of the claim.


Regarding claim 3, although Nakano and Imamura teach a method of operating a rim-assembling mechanism for automatic visual inspection of a tire which prevents the tire from being deformed by the load of an upper rim with an upper rim pull-up mechanism having a upper rim pull-up ring, a main shaft with upper rim fixing portion on the upper rim pull-up ring provided with a positioning pin, a lower rim and an upper moveable rim arranged with a same rotational axis for clamping a tested tire, the lower rim capable of rotation, the upper rim, capable of being pulled-up, provided with a positioning hole adapted to be impressed with a positioning pin, pistons for controlling the upper rim fixing portion in the upper rim pull-up mechanism and a servo drive for controlling the upper tire rim-assembling mechanism, the method including positioning the upper rim in an open position, inserting a tire onto the lower spindle, positioning the lower and upper rim so that the force exerted seals a tire without collapsing a sidewall. Nakano and Imamura do not teach applicant’s method of operating a mechanism with lower fixed spindle and upper moveable spindle combination configured to mutually lock together through a bayonet lock. Furthermore, no other prior art can be found to motivate or teach applicant’s method of operating a clamping mechanism with a vertically arranged spindle formed by a lower fixed spindle and an upper moveable spindle, the lower fixed spindl the method including positioning of the upper moveable spindle and the lower fixed spindle for locking the bayonet lock using the compensation chamber, wherein clamping of the tested tyre is completed when contact surfaces of the bayonet lock lean against each other and the bayonet lock is locked, in combination with the remaining limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856